Title: To George Washington from James Welch, 29 November 1797
From: Welch, James
To: Washington, George



Sir,
November 29th [17]97

I will lease Your Land on the Great Kanawa (viz.) 23,000 Acres in the Manner following (to Wit) I will give You Annually $9583.34 C. The lease to Commence in the Year 1800 And I will pay you in the following Manner[:]
in the Year 1801 $19,166.68.
the next payment to be made 1807 [$] 47,916.70.
In the Year 1810 [$]28,750.[0]2.
And after that time I will pay Annually [$]9583.34 for 30 Years & from that time forever Yearly [$]19,166.68 With the previled[g]e of purchasing the Land at Eight Dollars ⅌ Acre any time in 10 Years from the commencement of the lease on my paying You Yearly agreeable to the above proposition for the Term of 10 Years. Security to be given for the firs[t] payment to be paid in Alexandria the lease and Contract to be null and void on the Money not being punctually paid—Your Excellency will please to View the proposals and give me an answer by the Bearer Mr James Cooper I am with respect sir Your Hbl. St

James Welch

